DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beramendi Ortega et al. (US 2018/0073487) in view of Garcia et al. (US 2018/0119381).
Regarding claim 1, Beramendi Ortega discloses a wind turbine foundation comprising: a. a metal base can [Figure 5A] further comprising: i. a substantially cylindrically-shaped main body [1140, 1150], ii. a first outer flange extending out from the main body along an upper section of the base can [flange at 1130 in Figure 5A], iii. a second outer flange extending out from the main body along a lower section of the base can [flange at 1110 in Figure 5A], and iv. a tower flange including a plurality of apertures for attaching a wind turbine tower to the base can [flange at 1120 in Figure 5A]; and b. a plurality of metal radial girders connected to and radiating out from the base can wherein each of the plurality of radial girders are connected to the first outer flange and the second outer flange [1230 in Figures 5B & 5C, connected in Figures 1-3C].
Beramendi Ortega fails to disclose a base slab beneath the metal base can/girders.
Garcia teaches a foundation for a wind turbine having a reinforced concrete base slab supporting a metal base can [102; Figure 9].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the wind turbine foundation of Beramendi Ortega by adding the reinforced concrete base slab as described by Garcia to distribute the load of the wind turbine across a wider area thereby increasing stability and enabling a larger wind turbine to be constructed at the project site.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Beramendi Ortega-Garcia combination as applied to claim 1 above, and further in view of Phuly (US 2011/0061321).
Regarding claims 2 and 3, the Beramendi Ortega-Garcia combination fails to disclose further details of the concrete base slab.
Phuly teaches the excavation under the slab is tapered to produce a step configuration [tapered step 21; Figures 2, 3, 5, 7 & 12] that bulges at the middle [bulge goes around the perimeter of the slab therefore it is also in the ‘middle’ of the slab when viewed straight on.  The Examiner notes this is not the same as if it were claimed as being ‘under the center of the concrete slab beneath the base can].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the concrete slab of the Beramendi Ortega-Garcia combination by adding the tapered step as described by Phuly to provide stiffness and strength to the foundation system [Paragraph 17].
Regarding claim 4, the Beramendi Ortega-Garcia combination fails to disclose a perimeter and mid-grade beam of concrete beneath the base slab.
Phuly teaches a perimeter grade beam of concrete beneath the base slab [21 in Figures 2, 3, 5, 7 & 12], and a perimeter and mid-grade concrete legs beneath the base slab [16y, 16f; Figure 15].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the concrete slab of the Beramendi Ortega-Garcia combination by adding the perimeter grade beam as described by Phuly Figures 2, 3,. 5, 7 and 12 to provide stiffness and strength to the foundation system [Paragraph 17], and then a second grade beam positioned at a middle area of the slab as described by Phuly Figure 15 to provide additional rigidity and stiffness to support even larger loads.  Furthermore, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Beramendi Ortega-Garcia combination as applied to claim 1 above, and further in view of Schuldt (US 2019/0055711).
The Beramendi Ortega-Garcia combination fails to disclose a plurality of vertically oriented beams connected to an interior surface of the base can.
Schuldt teaches a wind turbine foundation having a metal base can with a plurality of vertically oriented beams connected to an interior surface of the base can [beams 10 would have either the web or flange vertically oriented provided they are conventional H or I beams; Figure 3].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the base can of the Beramendi Ortega-Garcia combination by adding the beams as described by Schuldt to increase the strength of the foundation system at the base can to better resist torsional loads and prevent overtopping failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619